Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed 12/23/21.  As directed by the amendment, claims 1-6, 8-12, 14-16, and 26-31 have been amended, claims 7, 13, 17-25 have been canceled, and claims 26-31 are have been added. Thus, claims 1-6, 8-12, 14-16, and 26-31 are pending in the application.
Claim Objections
2.	Claim 30 is objected to because the term “to surface” (ln. 2) should read --top surface--.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 26-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollock (1,410,954).
	Regarding claim 26, Pollock discloses a mouthpiece (Fig. 1 depicts a mouthpiece), comprising: a connection portion (Figs. 1-2, body member 10); and a 
	Regarding claim 27, Pollock discloses said top surface as flat and free of ridges rearward of said first ridge for at least 10 mm from said front end of said top surface (Fig. 1, the only ridge is located at mouth terminal 7, whereby no more ridges are located for at least 10 mm from the front end of the top surface of the mouthpiece 5).
	Regarding claim 28, Pollock discloses said one or more ridges further comprising a second ridge, and wherein said second ridge is on a front end of said bottom surface of said mouth portion (Fig. 2 depicts a second ridge located on a front end of a bottom surface of said mouthpiece 5).

	Regarding claim 31, Pollock discloses said mouth portion only having a ridge or ridges on said front end of said top surface of said mouth portion and/or on a front end of said bottom surface of said mouth portion (Fig. 2, mouthpiece 5 only has ridges at the front end of the top surface and the front end of the bottom surface).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over Barling (1,507,571), or in the alternative Barling in view of Nikander et al (2011/0240015).
Regarding claim 1, Barling discloses a mouthpiece (Fig. 1 depicts a mouthpiece), comprising: a connection portion (Fig. 1, mouthpiece “a”); and a mouth portion for insertion into a user's mouth connected to said connection portion (Fig. 1, bite portion “d” forms a mouth portion.  Alternatively, bite portion “d” and recesses “b” may together 
Barling is silent as to the exact distance between the flange “c” and the shoulder “b.’”
	However, having the second ridge located 10 mm or more from the front end of the mouth portion is considered an obvious routine optimization of a parameter.  See MPEP 2144.05(II). “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  Barling does disclose that the distance the shoulder “b’” is placed from the flange “c” may be varied to suit different requirements.  Thus, it would have been obvious to one of ordinary skill in the art to place the shoulder “b’” at least 10 mm from the front end of the mouth portion, as such a distance may best fit the anatomy of the mouth of a particular user.
	In the alternative interpretation that the second ridge being 10 mm or more from said front end of said mouth portion is not obvious in view of Barling, Nikander teaches an inhaler having a stepped mouthpiece, wherein the stepped recess are located 10 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the second ridge at least 10 mm or more from the front end of the mouthpiece as taught by Nikander in order to ensure that the patient places their teeth far enough onto the mouthpiece such that the patient makes a good seal on the mouthpiece with their lips.
Regarding claim 2, the modified device of Barling has said first and second ridges along less than all of a width of said top surface of said mouth portion (Barling, Fig. 3, depicts the flange “c” and the shoulder “b’” as not extending across the entire width of the bite portion “d”).
Regarding claim 3, the modified device of Barling has a third ridge on a bottom surface of said mouth portion (Barling, Fig. 2, depicts a second shoulder “b’” on a bottom surface of the bite portion “d”).
Regarding claim 4, the modified device of Barling has said top surface as flat and said bottom surface as flat (Barling, Fig. 1, recesses “b” are flat.  In one interpretation of what components define the “mouth portion,” the recesses “b” are considered part of the mouth portion and form top and bottom surfaces of the mouth portion).
Regarding claim 5, the modified device of Barling has said second ridge on a rear half of said top surface of said mouth portion (Barling, Fig. 2, shoulder “b.’” In one interpretation of what components define the “mouth portion,” shoulder “b’” marks the 
7.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barling in view of of Hills et al (2003/0033970), or in the alternative Barling in view of Nikander, and further in view of Hills.
Regarding claim 8, the modified device of Barling does not have a support pillar within said mouth portion.
However, Hills teaches a mouthpiece comprising a support pillar within a mouth portion of the mouthpiece (Figs. 6-7, web 54), wherein the support pillar helps strengthen the mouthpiece so as to minimize the likelihood of the mouthpiece collapsing ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified mouthpiece of Barling to have a support pillar within the mouth portion as taught by Hills in order to minimize the likelihood of the mouthpiece collapsing.
Regarding claim 9, the modified device of Barling has the support pillar overlapping one or more of said ridges (Hills, Figs. 6-7, web 54 is depicted as overlapping multiple ridges 52, wherein the modified device would have its web 54 overlap the shoulder “b’” of Barling).
Regarding claim 10, the modified device of Barling has said support pillar and said second ridge running perpendicularly to one another (Hills, Figs. 6-7, web 54 runs perpendicular to the ridges 52, as would be implemented in the modified device).
11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barling in view of Hills.
Regarding claim 11, Barling discloses a mouthpiece (Fig. 2) comprising: a connection portion defining a connection portion airway therethrough (Figs. 1-4, mouthpiece “a” is a connection portion that has an airway therethrough); a mouth portion for insertion into a user’s mouth connected to said connection portion (Figs. 1-4, bite portion “d” is a mouth portion that is connected to the mouthpiece “a”), said mouth portion defining a mouth portion airway therethrough that is connected to the connection portion airway (Fig. 4 depicts an airway that goes through both the bite portion “d” and the mouthpiece “a”); a transition between and integral with said connection portion and said mouth portion (Figs. 1-4, recess portions “b” are integral with the mouthpiece “a” and the bite portion “d”); and a ridge on a top surface of said mouth portion (Fig. 2, shoulder “b’” is a ridge located on a top surface of bite portion “d”).
Barling does not disclose at least one support pillar in said mouth portion airway, said support pillar entirely within said mouth portion and said transition, at least partially within said mouth portion and at least partially within said transition.
However, Hills teaches a mouthpiece comprising a support pillar within a mouth portion airway of the mouthpiece (Figs. 6-7, web 54), wherein the support pillar helps strengthen the mouthpiece so as to minimize the likelihood of the mouthpiece collapsing ([0023])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of Barling to have a support pillar within the mouth portion and the transition portion as taught by Hills in 
Regarding claim 12, the modified device of Barling has said support pillar from a top of said mouth portion airway to a bottom of said mouth portion airway (Hills, Fig. 6, support 54 runs from the top of the mouth portion airway to the bottom of the mouth portion airway).
Regarding claim 14, the modified device of Barling is silent as to the width of the support pillar.
However, locating the width of the support pillar is considered an obvious routine optimization of a parameter.  See MPEP 2144.05(II). “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  The teaching reference of Hills discloses that the purpose of the support pillar is to prevent collapse or fracture of the mouthpiece (Abstract), whereby the width of the support pillar would be a factor in determining the amount of support the pillar provides the mouthpiece.  Thus, the width of the support pillar is a result-effective variable. One of ordinary skill in the art would find it obvious to experiment with the width of the support pillar in order to obtain the best amount of support for the mouthpiece without using too much material.

Regarding claim 16, the modified device of Barling has said ridge and said support pillar overlapping one another (Hills, Fig. 7, web support 54 overlaps the ridges, wherein the web support 54 would overlap the shoulder “b’” of Barling in the modified device).
9.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pollock, as applied to claim 26 above, in view of Barling.
Regarding claim 30, Pollock does not disclose that said first ridge is along less than all of a width of said top surface of said mouth portion.
However, Barling teaches a mouthpiece comprising a mouth portion having a ridge that has a width less than all of a width of a top surface of the mouth portion (Fig. 3, shoulder “b’” is a ridge that has a width less than the width of the mouthpiece “a”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the ridge of Pollock to be less than a width the top surface of the mouth portion as taught by Barling, as such a modification is the simple substitution of one known ridge on a mouthpiece (i.e. the ridge having a width less than all of a width of a mouth portion or Barling) for another known ridge on a mouthpiece (i.e. the ridge having the same width as all of a width of a mouth portion of Pollock) to obtain the predictable result of providing a ridge on a mouthpiece to assist the user in keeping their mouth on the mouthpiece.
Allowable Subject Matter
10.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose “a third ridge on a rear half of said top surface of said mouth portion and rearward of said second ridge” (claim 6, ln. 1-3) in combination with the remaining claim limitations.
Response to Arguments
11.	Applicant’s arguments filed 10/23/21 on Page 8 with respect to claim 1 and regarding the prior art references not teaching a “top surface” that “is free of ridges between said first ridge and said second ridge” 10 mm or more from the front edge of the mouth portion have been considered, but are moot in view of the new grounds of rejection presented above in this office action (i.e. Barling or in the alternative Barling in view of Nikander).
12.	Applicant’s arguments filed on 10/21/21 on Page 9 with respect to claim 11 and regarding Hills not disclosing a support pillar that is at least partially within both a mouth portion and a transition portion have been fully considered, but are not persuasive.  While Hills alone does not disclose a support pillar that is at least partially within both a mouth portion and a transition portion, it is the combination of Barling and Hills that would meet this claim limitation.  Barling provides a mouth portion (“bite portion d”) and a transition portion (“recesses b”), wherein pressure from a user’s mouth would be applied to both the mouth portion and the transition portion.  Since the support pillar of 
13.	Applicant’s arguments filed 10/21/21 on Page 10 with respect to claim 26 and regarding the prior art of record not disclosing “said mouth portion comprises a substantially flat top surface, a substantially flat bottom surface, and two curved side surfaces connecting said top surface and said bottom surface; wherein said first ridge is on a front end of said top surface of said mouth portion; and wherein said side surfaces of said mouth portion are free of ridges” have been considered, but are moot in view of the new grounds of rejection presented above (i.e. Pollock).
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785